*1035OPINION.
Littleton:
The question is whether $1,070.55 transfer tax paid by the petitioner as executor of the will of Harry O. Hallenbeck, by reason of the assessment and order of the Surrogate’s Court of New York and the laws thereof, is a proper deduction from the gross income of the estate of the testator.
The' will expressly pro Added that the bequests to the legatees named should be exonerated from the payment of any transfer or inheritance tax.
In the circumstances of this case, as disclosed by the record, and in view of the decisions rendered by this Board and by the Supreme Court of the United States bearing on the subject, we do not deem any discussion necessary, but w,ill content ourselves with citing cases which are controlling and determinative of the issue in favor of the petitioner.
*1036Under the decisions bearing upon the deductibility of the New York transfer tax from gross ,income of the estate, the amount of $1,070.55, paid by the petitioner as executor to the State of New York, was a proper deduction from the gross income for the taxable period. Matter of Home Trust Co. v. Law, 204 App. Div. (N. Y.) 590; affd. 236 N. Y. 607; 142 N. E. 303; New York Trust Co. v. Eisner, 256 U. S. 345; United States v. Woodward, 256 U. S. 632; Keith v. Johnson, 271 U. S. 1; Oliver Prescott et al., Executors, 8 B. T. A. 582; Frank E. Norton et al., Executors, 9 B. T. A. 450.
Judgment will he entered on 15 days’ notice, under Rule 50.